Order entered October 8, 2019




                                          In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-19-00853-CV

            IN THE INTEREST OF S.L.M., A.L.M., AND H.P.M., CHILDREN

                      On Appeal from the 417th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 417-54002-2014

                                         ORDER
       Before the Court is court reporter Kathy Bounds’ request for a one-week extension of

time to file the record. We GRANT the request and ORDER the reporter’s record be filed no

later than October 15, 2019.


                                                   /s/   ROBERT D. BURNS, III
                                                         CHIEF JUSTICE